Case 1:10-cv-06950-AT-RWL Document 768 Filed 06/27/19 Page 1 of 3




     TELEPHONE: 1-212-558-4000
                                                                  125 Broad Street
      FACSIMILE: 1-212-558-3588
        WWW.SULLCROM.COM                                    New York, New York 10004-2498
                                                                               ______________________


                                                                LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                 BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                       BEIJING • HONG KONG • TOKYO

                                                                           MELBOURNE • SYDNEY




                                                                 June 27, 2019

Via ECF
The Honorable Robert W. Lehrburger,
    United States District Court for the
        Southern District of New York,
            500 Pearl Street,
                 New York, New York 10007-1312.

                  Re:        Chen-Oster, et al. v. Goldman, Sachs & Co., et ano.
                             No. 10 Civ. 6950 (AT) (RWL) (S.D.N.Y.)

Dear Judge Lehrburger:

              On behalf of Defendants, and in accordance with Rule III.G.2 of Your
Honor’s Individual Practices in Civil Cases, I request that the Court permit redaction of
(1) the names of class members referenced in the parties’ June 17, 2019 Joint Status
Report and accompanying exhibits (“Joint Status Report”; ECF No. 766); (2) excerpts of
agreements between Goldman Sachs and certain class members related to termination of
their employment referenced in the Joint Status Report and accompanying exhibits
(“Separation Agreements”); and (3) information regarding compensation-setting at
Goldman Sachs referenced in the Joint Status Report and accompanying exhibits
(“Compensation-Setting Information”). The parties met and conferred on June 22 and
24, 2019. Plaintiffs do not oppose requests (1) and (2), but reserve the right to seek to
unseal the Separation Agreements in the future in accordance with the Court’s February
26, 2019 Order. (“Order”; ECF No. 681.) Plaintiffs oppose request (3).

               On February 26, 2019, Your Honor ordered that “[t]he parties shall redact
personally identifying information, names and contact information, contained in
arbitration demand letters sent to class members,” and that all Separation Agreements
“between Goldman Sachs and class members shall be maintained under seal.” (Order
¶¶ 1–2.) Requests (1) and (2) are thus consistent with the Order, and the requested
redactions are permissible for the reasons identified therein.

                As to request (3), Defendants ask that the Court maintain the
Compensation-Setting Information under seal. First, as a threshold matter, there is no
presumed right of access to the information filed in a discovery dispute. The Second
Circuit has repeatedly held that “the mere filing of a paper or document with the court is
insufficient to render that paper a judicial document subject to the right of public access.”
Case 1:10-cv-06950-AT-RWL Document 768 Filed 06/27/19 Page 2 of 3




The Honorable Robert W. Lehrburger                                                      -2-


Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006) (quoting United
States v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995)). Rather, “the item filed must be
relevant to the performance of the judicial function and useful in the judicial process,”
id., such as “pleadings in civil litigation []other than discovery motions and
accompanying exhibits,” Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814
F.3d 132, 140 (2d Cir. 2016) (emphasis added; internal quotation marks omitted); see
also Winfield v. City of New York, 2017 WL 2880556, at *4 (S.D.N.Y. July 5, 2017)
(Parker, J.) (holding “that documents filed with the court in connection with discovery-
related disputes are not judicial documents”). Here, there is no presumed right of access
to quotes from discovery material submitted to resolve a dispute over Plaintiffs’ response
to Defendants’ interrogatory. (See Order ¶ 4.)

                Second, to the extent the presumption of access applies at all, it would be
weak because the Compensation-Setting Information may never be part of any Phase One
trial. See Lugosch, 435 F.3d at 121 (discussing “the continuum along which the strength
of the presumption will be measured”). On June 25, 2019, Your Honor held that any
Phase One trial will be “devoted to generalized proof” of three employment processes:
“360 Reviews, Quartiling, and Cross-Ruffing.” (June 25, 2019 Order, ECF No. 767 at 1.)
Thus, the Compensation-Setting Information falls “[a]t the low end of the continuum,
‘[w]here testimony or documents play only a negligible role in the performance of Article
III duties’” and therefore “‘the weight of the presumption is low.’” Lugosch, 435 F.3d at
121 (quoting United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995)).

                Third, even if the presumption of access applied to the Compensation-
Setting Information, “[t]he interest in protecting ‘business information that might harm a
litigant’s competitive standing’ has . . . been recognized by the Supreme Court as
potentially sufficient to defeat the common law presumption.” Standard Inv. Chartered,
Inc. v. Nat’l Ass’n of Sec. Dealers, Inc., 2008 WL 199537, at *8 (S.D.N.Y. Jan. 22, 2008)
(quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). Here, the
Compensation-Setting Information reflects commercially sensitive business information
and should remain sealed. For example, the Joint Status Report and accompanying
exhibits quote from divisional compensation guidelines and frameworks describing the
Firm’s variable compensation framework, and the Joint Status Report and exhibits also
quote from manager compensation communications guides issued over the past 14 years,
describing the many factors bearing on compensation recommendations. Given the
limited (if any) presumption of access applicable here, competitors should not be
provided with this insight into Goldman Sachs’s management and compensation of its
employees. See, e.g., Louis Vuitton Malletier S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d
485, 511 (S.D.N.Y. 2015) (Preska, C.J.) (permitting redaction of “specific business
information and strategies, which, if revealed, ‘may provide valuable insights into a
company’s current business practices that a competitor would seek to exploit’”) (quoting
Case 1:10-cv-06950-AT-RWL Document 768 Filed 06/27/19 Page 3 of 3




The Honorable Robert W. Lehrburger                                                       -3-


Encyclopedia Brown Prods., Ltd. v. Home Box Office, Inc., 26 F. Supp. 2d 606, 614
(S.D.N.Y. 1998) (Leisure, J.)); Gelb v. Am. Tel. & Tel. Co., 813 F. Supp. 1022, 1035
(S.D.N.Y. 1993) (McKenna, J.) (granting motion to seal based on “defendants’ assertion
that its competitors who do not now have this information could use it to do competitive
injury to the defendants” even though exhibits sought to be sealed “are not ‘trade secrets’
in the traditional sense”).

               For the foregoing reasons, Defendants respectfully request that this Court
(i) permit redaction of the names of class members referenced in the Joint Status Report
and accompanying exhibits; (ii) permit redaction of Separation Agreements quoted in the
Joint Status Report and accompanying exhibits; and (iii) permit the Compensation-
Setting Information contained in the Joint Status Report and accompanying exhibits to
remain under seal.

                                                            Sincerely,

                                                            /s/ Ann-Elizabeth Ostrager

                                                            Ann-Elizabeth Ostrager
                                                            of Sullivan & Cromwell LLP


cc:    All parties of record (by ECF)
